The majority concludes that venue was proper in this case because appellant's words were electronically transmitted to the victim's home in Fairfield, Ohio. This analysis of the venue issue presented by this case is seriously flawed. Therefore, I dissent.
R.C. 2901.12(A) provides that venue is proper in a court having jurisdiction over the territory where the elements of the offense occurred. The elements of a criminal offense are the defendant's actus reus and mens rea. See R.C. 2901.21. The record indicates that both the mens rea, knowingly, and theactus reus in this case occurred in Milford, Ohio when appellant uttered his threatening words to the victim. The fact that appellant's words were then electronically transmitted to the victim's home does not somehow make venue proper in Fairfield Municipal Court as suggested by the majority.
If appellant can be tried in Fairfield for a telephone call made from Milford, it would appear that such trial in Fairfield would also be proper if the telephone call were made in Cleveland, or even California. That would be ridiculous. I dissent. *Page 479